Citation Nr: 0505031	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Evaluation of service-connected left shoulder impingement 
syndrome, evaluated as 30 percent disabling from March 29, 
2002.

2.  Evaluation of service-connected residuals of a right 
great toe injury, evaluated as noncompensably disabling from 
March 29, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1991.  He served in the Illinois Army National Guard 
from May 1974 to July 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's left shoulder disability is manifested by 
limitation of motion to 25 degrees from the side.  There is 
no unfavorable ankylosis or impairment of the humerus 
demonstrated.  

3.  The residuals of the veteran's right great toe disability 
are manifested by normal mobility and normal range of motion 
without pain.  There is no local tenderness, swelling, or 
deformity.  The nail is somewhat irregular with no evidence 
of any other abnormality.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left shoulder impingement syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2004).  

2.  The criteria for a compensable evaluation for residuals 
of a right great toe injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1990 to 
October 1991.  He served in the Illinois Army National Guard 
from May 1974 to July 2001.  A review of his service medical 
records (SMRs) reflects that he suffered an injury to his 
right great toe while on active duty in Saudi Arabia.  A 
redeployment physical examination was accomplished in April 
1991 and noted that the veteran's toe was hit by a heavy 
object which resulted in partial nail removal.  In June 1991 
and August 1991 memoranda were issued requesting that the 
veteran be retained on active duty for sixty days.  The 
memoranda noted that the veteran had injured his foot.  In a 
physician's statement dated in August 1991 an examiner noted 
that the veteran was disabled for the performance of his 
normal military duties from August 1991 to October 1991 due 
to left shoulder pain.  He was treated with physical therapy.  
A medical statement dated in September 1991 noted that the 
veteran incurred a left shoulder impingement (syndrome) while 
on active duty and was placed on a temporary profile for 
three months as of September 1991.  He was to return to full-
time duty in December 1991.  In October 1991 the veteran was 
released from active duty not by reason of a physical 
disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from 1994 to 2002.  In an entry dated January 
21, 2002, the veteran was treated for degenerative joint 
disease of the left shoulder.  His range of motion was 
limited by pain and there was crepitance over the joint.  
There was no palpable effusion.  

In an entry dated January 28, 2002, the veteran related that 
he had injured his left shoulder while serving on active duty 
in the Persian Gulf in 1990.  He stated that he was lifting a 
large picnic table at a loading dock and he tried to catch a 
table that was falling off a truck bed and ended up having 
his left arm pulled significantly outward.  His range of 
motion was limited with forward flexion to 90 degrees and 
abduction was limited to 75 degrees.  There was tenderness to 
palpation along the scapular spine, left clavicle, and 
acromion process.  He was diagnosed with a rotator cuff tear 
of the left shoulder.  

An x-ray of the veteran's left shoulder was taken on January 
28, 2002.  The examiner noted that the left shoulder showed 
no evidence of fracture or dislocation, no deformity of bone 
or articular erosion.  

A magnetic resonance imaging (MRI) of the left shoulder was 
accomplished on February 22, 2002.  The examiner noted that 
there was no significant joint effusion.  Bone marrow 
demonstrated normal signal.  Intrinsic abnormal signal was 
seen in the anterior superior glenoid labrum suspicious for 
an intrinsic tear/slap lesion without detachment.  The biceps 
tendon was demonstrated in its normal location.  

An entry dated February 27, 2002, shows that the veteran was 
seen for an initial evaluation for physical therapy of his 
left shoulder.

Record entries dated March 8, 2002, March 12, 2002, and March 
15, 2002 indicate that the veteran returned for physical 
therapy of his left shoulder.  

The veteran was afforded a VA examination in September 2002.  
The examiner noted that the veteran was right handed.  (This 
was also noted in his SMRs.)  The examination revealed no 
focal deformity.  The veteran related that he had some 
difficulty in activities such as putting on a shirt or coat 
and doing any kind of work above his head.  The veteran was 
moderately tender over the trapezius, anterolateral clavicle, 
and infraclavicular area as well as the deltoid area in the 
left shoulder.  The veteran had flexion to 42 degrees limited 
by pain and extension to 13 degrees limited by pain.  
Abduction was limited by pain to 25 degrees and adduction was 
limited by pain at 15 degrees.  The veteran declined x-rays.  
The examiner opined that the veteran suffered from a rotator 
cuff tear of the left shoulder.  

The examiner also examined the veteran's right great toe.  
The veteran reported that he spontaneously lost his toenail 
on average of once per year.  The examination revealed normal 
mobility and normal range of motion without pain.  There was 
no local tenderness, swelling or deformity.  The nail was 
somewhat irregular in its distal 5-millimeter aspects with no 
other abnormality seen.  The veteran's gait and station 
appeared to be normal.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
his left shoulder impingement syndrome and residuals of his 
right great toe is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Left Shoulder

The veteran's shoulder disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under that code, a 30 percent evaluation is 
appropriate for limitation of motion of the non-dominant arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  This code does not provide criteria for an 
evaluation greater than 30 percent.  

The Board finds that the impairment occasioned by the 
veteran's left shoulder disability more nearly approximates 
the criteria for a 30 percent rating under Diagnostic Code 
5201.  38 C.F.R. § 4.71a (2004).  The veteran is right-handed 
and thus his disability must be rated under the provisions 
for the minor or nondominant arm.  

As noted above, the veteran's flexion was limited by pain to 
42 degrees, his extension was limited by pain to 13 degrees, 
abduction was limited by pain to 25 degrees, and adduction 
was limited by pain to 15 degrees.  The limitation of 
abduction is particularly revealing in that it is proof that 
the veteran can not raise his arm, except in flexion, beyond 
25 degrees from his side.  Such a disability satisfies the 
criteria for the 30 percent rating under Diagnostic Code 
5201.  

The Board has also considered other diagnostic codes for 
possible application.  However, there is no evidence of 
ankylosis of scapulohumeral articulation with abduction 
limited to 25 degrees or fibrous union of the humerus to 
warrant the assignment of a 40 percent rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran's left shoulder disability has been 
rated as 30 percent disabling.  At the time of his September 
2002 VA examination it was noted that the veteran's pain had 
worsened since the initial injury in service and that he 
experienced difficulty in such activities as putting on a 
shirt and doing any kind of overhead work.  No deformity of 
the shoulder was noted but there was moderate tenderness over 
the trapezius and deltoid areas.  Nevertheless, the Board 
finds that the veteran's symptomatology is contemplated in 
his current 30 percent disability rating.  Moreover, he has 
already been assigned the highest rating assignable for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (when a claimant is already receiving the highest 
rating assignable for limitation of motion, further analysis 
under 38 C.F.R. §§ 4.40, 4.45 is not necessary).

Finally, the Board has given consideration to 38 C.F.R. 
§ 3.321(b)(1) (2004).  The evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedule of rating 
standards.  See 38 C.F.R. § 3.321(b)(1).  The current 
evidence of record does not demonstrate that the veteran's 
left shoulder disability has resulted in frequent periods of 
hospitalization or in marked interference with his 
employment.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA central office for consideration of an 
extraschedular evaluation is not warranted.  

B.  Right toe

The veteran's service-connected disability for residuals of 
the right great toe has been rated as noncompensably 
disabling under Diagnostic Code 5284.  38 C.F.R. § 4.71a 
(2004).  Under Diagnostic Code 5284, a 10 percent rating is 
assigned for a moderate foot injury.  

Presently the veteran experiences no symptoms in terms of 
pain or impairment of mobility.  There was no local 
tenderness, swelling, or deformity at the time of VA 
examination in September 2002.  The only noticeable problem 
was with the toenail.  Such a condition does not amount to 
disability that warrants a characterization of "moderate," 
as that term is used in Diagnostic Code 5284.  The term 
"moderate" is not specifically defined by the regulation, 
but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  To name a few 
examples, a 10 percent rating (which is the rating assignable 
under Diagnostic Code 5284 for "moderate" foot injury) may 
also be assigned in cases where there is hallux valgus that 
has been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2004); or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2004); or where the great toe has been amputated without 
metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (2004).  The veteran's disability, which has been 
shown to cause only an occasional problem with the toenail, 
does not rise to such levels.  In other words, it is not the 
sort of disability contemplated by the rating criteria for a 
10 percent rating, in this case under Diagnostic Code 5284.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  (When the rating criteria do not provide for a zero 
percent rating, a zero percent rating will be assigned when 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2004).)

Accordingly, the Board concludes that the schedular criteria 
for a compensable rating have not been met.  38 C.F.R. 
§ 4.71a.  As with the left shoulder, there is no suggestion 
of unusual difficulties that would warrant further 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in May 2002 and informed him of 
the evidence needed to substantiate his claim.  The veteran 
was informed he should obtain and provide copies of private 
medical records, unless he desired the RO's assistance in 
that endeavor.  The veteran did not identify any other 
evidence or information that could be obtained to support his 
claim for benefits.  

The veteran's representative indicated in the informal 
hearing presentation dated in September 2004 that the veteran 
should be afforded a new VA examination by an orthopedic 
specialist for his left shoulder and by a podiatrist for his 
right great toe.  The veteran has not indicated that he has 
had ongoing treatment since the time of his VA examination, 
nor has he provided any treatment reports to indicate that 
his left shoulder disability or his right great toe 
disability has worsened.  There is no indication that a 
further VA medical examination would produce evidence beyond 
what was shown previously; the VCAA does not require a VA 
medical examination unless the medical evidence of record is 
inadequate or insufficient for the appropriate legal action 
or there has been a material change in the disability.  
Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999). 

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  There are VA treatment 
records on file for the veteran's left shoulder disability.  
There is no evidence that the veteran has been treated for 
his right toe disability.  Additionally, the veteran was 
afforded a VA examination for both disabilities.  The Board 
accordingly finds that there is no outstanding duty to 
further assist the appellant to develop his claim.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his claim for a higher rating for 
his left shoulder disability or his right great toe 
disability.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for left shoulder impingement syndrome, from March 
29, 2002, is denied.

Entitlement to a compensable disability evaluation for a 
right great toe injury, from March 29, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


